 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT

 6                              EASTERN DISTRICT OF CALIFORNIA

 7

 8    JOSE RIOS BLAS,                                     Case No. 1:19-cv-00693-LJO-EPG
 9                       Plaintiff,                    ORDER GRANTING WITHDRAWAL OF
                                                       NATHAN VOLHEIM’S PRO HAC VICE
10           v.                                        APPLICATION AND RECEIVE A
                                                       REFUND
11    LOBEL FINANCIAL CORPORATION,
                                                       (ECF Nos. 4, 6, 7)
12    Defendant.
13

14          Plaintiff, Jose Rios Blas, by and through his attorneys, Wajda Law Group, APC, have
15   requested that he be allowed to withdraw Nathan Volheim’s pro hac vice application, filed on
16   May 20, 2019 (ECF No. 4) and that the $225.00 filing fee be refunded. The parties have notified
17   the Court that they have settled the case (ECF No. 5), and the Court has not yet processed the pro
18   hac vice application, which was filed just a few days before the parties notified the Court of the
19   settlement. Under these circumstances, the Court finds good cause for granting the request.
20   Accordingly,
21      IT IS ORDERED THAT Nathan Volheim’s pro hac vice application (ECF No. 4) is
22   withdrawn. The Clerk of the Court is respectfully directed to refund Plaintiff’s filing fee for the
23   pro hac vice application in the amount of $225.00.
24   IT IS SO ORDERED.

25
        Dated:      May 24, 2019                               /s/
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
